*543On Appellant’s Motion for Rehearing and for Findings of Fact.
HALE, Justice.
In appellant’s motion for rehearing and request for additional findings of fact, it insists this court erred in holding that on or about September 8, 1938, “the lease contract was merged into and terminated by a comprehensive written contract of sale between the parties.” Appellant says “the record shows that the lease to Gif-ford-Hill & Company and the purchase of the property outright by it were entirely separate and distinct transactions.” We cannot agree with this contention.
The lease contract contained a detailed schedule of the royalties to be paid by lessee to lessor for each cubic yard of sand, gravel or ballast to be mined and removed from the leased premises during the term thereof. It also provided that Gifford-Hill & Company should have the privilege of terminating the contract “upon giving sixty days written notice in advance of such intention to abandon said lease.” On September 5, 1938, Gifford-Hill & Company wrote appellant that “we are can-celling our lease contract dated May 27, 1935, in Robertson County.” However, only three days after that date, on to-wit, September 8, 1938, appellant and Gifford-Hill & Company signed the written contract of sale which had been in process of negotiation for some time. By the terms of the contract of sale appellant reserved a one-fourth interest in and to all oil, gas or other minerals under said land, including one-fourth of the sand, gravel and ballast in place. The sales contract and the deed of conveyance executed thereunder each provided that Gifford-Hill & Company was to pay appellant for its reserved one-fourth of the sand, gravel and ballast to be mined and removed from the premises conveyed in accordance with the detailed schedule of royalties contained in the original lease agreement; that after $5,000 was paid to appellant under the royalty reservation, Gifford-Hill & Company would be allowed to take credit for the next $5,000 in royalty against advance royalty payments it had theretofore made to appellant under the prior lease, and after such credit was exhausted, royalty payments to appellant would again be resumed. The sales contract also provided that on its completion “the Gravel Contract entered into between the National Life Insurance Company and Gifford-Hill & Company on the 27th day of May, 1935, covering the lands herein contracted to be sold, shall immediately become null and void and of no further force and both parties shall be relieved from any further liability thereunder.”
We think it is clear from the evidence as a whole that the sale and conveyance of the Camp farm from appellant to Gifford-Hill & Company originated in and grew directly out of the original lease contract. The purpose of appellant in seeking and securing the services of appellee was to realize upon the increased potential value of its farm as a gravel project. This purpose was partially achieved when the lease contract was signed and it was ripened into further maturity when the lease contract was later merged into and terminated by the sale of the land. By the terms of the sales contract the parties agreed, in effect, upon the cash commuted value of three-fourths of the sand and gravel in place, and continued in force the original lease contract in a modified form in so far as the same related to the one-fourth interest retained by appellant. The fact that appellant did not see fit to request the aid of appellee in merging its lease contract into the later contract of sale did not militate against the lawful right of appellee to be compensated for his services in accordance with the provisions of his contract of employment.
We have concluded that appellant’s motion for rehearing must be overruled.